Citation Nr: 1018765	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-36 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Pittsburgh, Pennsylvania, which denied the 
Veteran's claim of entitlement to service connection for a 
right knee disorder.  

In August 2008, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge sitting in Pittsburgh.  A 
transcript of the hearing has been associated with the claims 
folder.  

In November 2008, the Board remanded the Veteran's claim for 
further development, specifically, to allow him to undergo a 
VA examination and obtain a medical opinion regarding his 
claimed disability.  This was accomplished, and in January 
2010, the VA Appeals Management Center issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claim.  The claims folder has since been returned 
to the Board for further appellate proceedings.

The Board notes that, in his April 2010 Informal Hearing 
Presentation ("IHP"), the Veteran's representative 
indicated that the issues on appeal before the Board included 
entitlement to service connection for a left knee disorder 
and service connection for gastroesophageal reflux disease 
("GERD").  However, the RO granted service connection for 
these disorders in a January 2010 rating decision.  That 
decision was a complete grant of benefits with respect to 
those issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, they are not currently on appeal 
before the Board.  The Board further observes that the 
Veteran's representative also indicated that the Veteran felt 
that an initial rating of 10 percent was warranted for his 
service-connected left knee disability.  However, the Veteran 
has as yet failed to submit a Notice of Disagreement 
("NOD") and Substantive Appeal with regard to this claim.  
Thus, this issue is not in appellate status and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a Statement of the Case 
is issued].


FINDING OF FACT

The Veteran is not shown by the probative evidence of record 
to have a current diagnosis of a right knee disorder that is 
etiologically related to service.  


CONCLUSION OF LAW

A right knee disorder was neither incurred in, nor aggravated 
by active duty service, and right knee arthritis did not 
manifest to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C. F. R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated October 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that the October 2005 letter also satisfied the requirements 
of Dingess and informed the Veteran of how VA determines the 
disability rating and effective date elements of a claim.


        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records, and VA examination reports dated 
October 2005 and May 2009.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any available treatment 
records pertaining to his claim that he wished to have 
considered that have not already been obtained and associated 
with the claims folder.

As will be discussed in greater detail below, during the 
October 2005 examination, there was no clinical evidence of a 
right knee disorder.  Accordingly, the Veteran's claim was 
remanded by the Board and he was afforded a second 
examination and opinion as to his claimed disorder.  With 
regard to the May 2009 examination report, the Board notes 
that the examiner reviewed the claims folder, including the 
Veteran's complete service and post-service treatment 
records, elicited from the Veteran his history of right knee 
complaints and symptomatology, reviewed diagnostic test 
results and conducted a thorough physical examination.  
Accordingly, the Board concludes that the examination report 
is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.



II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).
In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic 
diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).

III. Analysis

The Veteran contends that, as a result of numerous parachute 
jumps during service, he currently has a chronic right knee 
disorder.  Specifically, he states that he experiences pain 
when negotiating stairs, as well as occasional pops and 
clicks in the joint.  

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any clinical findings 
of a chronic right knee disorder in service.  These reports 
show that, in September 1990, the Veteran was seen in the 
primary care outpatient clinic for complaints of right knee 
pain times three weeks after running.  An evaluation revealed 
good right knee stability, and the Veteran was diagnosed with 
a right knee strain.  Subsequent treatment reports, however, 
show no evidence of a permanent disability from this injury.  
Periodic parachutist or "jump" examinations, including 
examination reports in September 1991, January 1995 and 
January 1997, revealed completely normal findings for the 
lower extremities.  In May 2005, the Veteran was seen for 
chronic joint pain, status post multiple parachute jumps.  He 
reported that his symptoms had not been debilitating, just 
bothersome.  X-rays of his bilateral knees showed normal bony 
alignment with no evidence of fracture.  There was minimal 
joint space narrowing in the medial compartments bilaterally, 
and no evidence of chondrocalcinosis, osteophyte formation or 
intra-articular loose bodies.  No other degenerative changes 
or radiographically-apparent osteochondral defects were 
noted.  The bilateral soft tissues were unremarkable and 
without effusion or calcification.  The diagnosis was mild 
degenerative changes of the bilateral knees.  A June 2005 
outpatient clinic note indicates that the Veteran again 
complained of joint pain, localized in more than one joint.  

In October 2005, shortly following separation from service, 
the Veteran was afforded a VA examination pursuant to his 
service connection claim.  The examiner noted that he had 
full range of motion of the right knee without tender trigger 
points, and an occasional mild pop with valgus and varus 
stress, but no consistently reproductive pop or click.  X-
rays revealed normal findings.  The examiner diagnosed right 
knee arthralgia (i.e., joint pain).  

In January 2007, the Veteran was examined by private 
physician, Dr. Howard Phillips, for complaints of primarily 
left knee pain with some right knee pain, which he reported 
as having originated in service.  An examination of the right 
knee, including an x-ray, was essentially unremarkable and 
there was no diagnosis of a right knee disorder.

In April 2007, the Veteran was seen at the Butler, 
Pennsylvania, VA medical center ("VAMC") for several 
complaints, including joint pain.  He reported that he had 
sustained injuries in service pursuant to his military 
occupational specialty as a parachute jumper.  Upon 
examination, however, the lower extremities were found to be 
normal and without edema.  There were also normal 
musculoskeletal findings, without evidence of joint site 
symptomatology.  Although the examiner advised the Veteran 
that he would benefit from participation in a weight 
management program, he did not diagnose a right knee 
disorder.  

In May 2009, the Veteran was afforded a second VA 
examination.  He told the examiner that, while his left knee 
was symptomatic, he only experienced minor pain in the right 
knee.  He said that he experienced knee pain when descending 
the stairs in the morning, but that the pain lessened after 
he took medication.  The examiner noted that the Veteran was 
a mail carrier and that he also reported knee pain when 
navigating stairs while delivering mail.  Upon examination, 
he was found to have normal range of motion bilaterally, and 
reported no flare-ups of pain in the right knee.  Both knees 
appeared normal, and there was no sign of any effusion or 
hypertrophy.  The ligaments were also found to be stable with 
ligament and meniscal testing.  There was no evidence of a 
reproducible pop or click indicative of a cartilage disorder.  
After reviewing x-rays and MRI reports, the examiner 
diagnosed the Veteran with left knee chondromalacia; there 
were no clinical findings of a right knee disorder.  

Based on a review of the complete claims folder, the Board 
concludes that the probative evidence of record is against 
the Veteran's claim of entitlement to service connection for 
a right knee disorder.  In this regard, the Board has 
considered whether service connection is warranted either on 
a direct or presumptive basis for such disease.  However, as 
noted above, the threshold requirement for service connection 
to be granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Shedden v. Principi, supra.  

In this case, although the Veteran was treated for complaints 
of right knee pain in service, and was diagnosed with a right 
knee strain, subsequent medical examination reports indicate 
that the condition was temporary and resolved.  Succeeding 
examinations of the lower extremities revealed completely 
normal findings, and the Veteran was repeatedly found to be 
medically-qualified for parachute duty.  Similarly, there was 
no clinical evidence of a chronic right knee disorder during 
the one-year period following separation from service.  As 
such, service connection for right knee arthritis on a 
presumptive basis is not warranted.  
In addition to the medical evidence, the Board has also 
considered the Veteran's lay assertions that he has 
experienced chronic right knee pain since service.  In this 
regard, the Court has repeatedly held that a veteran is 
competent to describe symptoms of which he or she has first-
hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Board finds that knee pain is the type of 
symptom that the Veteran is competent to describe.  See Barr 
v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds 
his assertions regarding continuous right knee pain since 
service are entitled to some probative weight.  

However, the Court has held that mere pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As noted above, 
during the October 2005 VA examination, the Veteran was 
diagnosed with right knee arthralgia.  "Arthralgia" is 
defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 
321, 322 (1993) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1988)).  The Court has stated, in 
Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued 
complaints of pain after service do not suffice to establish 
a medical nexus where the issue at hand is of etiology, and 
requires a medical opinion.

Accordingly, without a competent diagnosis of a right knee 
disorder, the Veteran's claim must be denied.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is 
not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


